Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-19-00892-CV

                           IN THE INTEREST OF L.M.R., a Child

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-02001
                          Honorable Peter A. Sakai, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

         In accordance with this court’s opinion of this date, the trial court’s December 11, 2019
final order is AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation
to this appeal because appellant qualifies as indigent under Texas Rule of Appellate Procedure 20.

       SIGNED April 8, 2020.


                                                _____________________________
                                                Beth Watkins, Justice